Exhibit 10.4

 

CRDENTIA CORP.

 

AMENDMENT TO BONUS AND OTHER AGREEMENT

 

This Amendment to Bonus and Other Agreement (this “Amendment”) is made effective
as of November 17, 2005 by and among Crdentia Corp., a Delaware corporation (the
“Company”) and James D. Durham (the “Executive”).

 

RECITALS

 

A.                                   The Company and the Executive are parties
to a Bonus and Other Agreement dated December 31, 2003 (the “Agreement”).

 

B.                                     The Company and the Executive desire to
amend certain terms of the Agreement.

 

In consideration of the foregoing and the promises and covenants contained
herein and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows.  Any capitalized terms not
otherwise defined herein shall have the meanings given such terms in the
Agreement:

 

1.                                       Amendment to Section 2 of the
Agreement.

 

Section 2 of the Agreement shall be amended and restated to read as follows:

 

“2.                                 The Executive shall be entitled to receive
bonus payments on December 31, 2008 in the amount of $540,000 and on January 4,
2009 in the amount of $540,000.  The payment of the bonuses shall not be
affected by the termination for any reason (including death or disability) of
the Executive’s employment or service to the Company prior to December 31, 2008
or January 4, 2009.”

 

2.                                       Effect of Amendment.  Except as
expressly amended, restated or consented to in this Amendment, the Agreement
shall continue in full force and effect.  In the event of any conflict between
the terms of this Amendment and the Agreement, the terms of this Amendment shall
govern and control.

 

3.                                       Governing Law.  This Amendment shall be
governed by and construed under the laws of the State of Texas as applied to
agreements among Texas residents entered into and to be performed entirely
within Texas.

 

4.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

5.                                       Severability.  If one or more
provisions of this Amendment are held to be unenforceable under applicable law,
such provision shall be excluded from this Amendment and the balance of the
Amendment shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

 

--------------------------------------------------------------------------------


 

6.                                       Entire Agreement.  This Amendment,
together with the Agreement and the documents executed pursuant hereto and
thereto, constitutes the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY:

 

CRDENTIA CORP.

 

 

By:

/s/ Robert Kenneth

 

 

Robert Kenneth

 

Chairman of Compensation Committee

 

 

EXECUTIVE:

 

 

/s/ James D. Durham

 

James D. Durham

 

[SIGNATURE PAGE TO AMENDMENT]

 

--------------------------------------------------------------------------------